         Case 1:19-cv-08074-ER-SN Document 29 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                 1/27/2021


ELIZABETH S. MALDONADO, on behalf of
a minor child,

                                            Plaintiff,               19-CV-08074 (ER) (SN)

                          -against-                                         ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff, on behalf of her minor child, applied for supplemental security income on

February 11, 2016, and a decision was issued on her application on October 17, 2018.

Between February 11, 2016, and October 17, 2018, the Social Security Administration

revised the medical criteria for Listings 103.03 (effective October 7, 2017), and 112.11

(effective January 17, 2017). The ALJ, however, appears to have applied the prior Listings

in his decision.

        For example, when analyzing N.L.M.B.’s ailments under Listing 103.03, the ALJ

found that her asthma was not sufficiently severe to support a disability finding because she

did not have “attacks requiring physician intervention occurring at least once every two

months or at least six times per year in spite of prescribed treatment. She does not have

persistent low-grade wheezing or growth impairment.” R. 35. The applicable listing had

been amended, however, on June 9, 2016. See 81 Fed. Reg. 37138-01, 2016 WL 3185335
         Case 1:19-cv-08074-ER-SN Document 29 Filed 01/27/21 Page 2 of 2




(S.S.A. June 9, 2016).1 That amendment, effective before the date the decision was issued,

contained different language concerning the number of hospitalizations and symptoms than

those cited by the ALJ. See id. The same is true for the ALJ’s analysis of N.L.M.B.’s

ADHD and Tic disorder. Compare R. 35 (finding that N.L.M.B. did not meet the Lisiting

112.11 for ADHD “because she does not have marked inattention, marked impulsiveness,

and marked hyperactivity along with other appropriate age-group criteria”); and id. (finding

that “there is no specific listing” addressing “the claimant’s Tic disorder.”); with 81 Fed.

Reg. 66138-01, 2016 WL 5341732 (S.S.A. Sep. 26, 2016) (changing Listing 112.11 from

“Attention Deficit Hyperactivity Disorder” to “Neurodevelopmental Disorders,” and adding

“tic disorders (such as Tourette syndrome” with specific symptoms and signs including

“sudden, rapid, recurrent, non-rhythmic, motor movement or vocalization.”).2

        By February 1, 2021, the Commissioner is directed to advise the Court why this case

should not be remanded for failure to apply the effective Listings. Respectfully, the Clerk of

Court is directed to mail a copy of this Order to the Plaintiff.

SO ORDERED.




DATED:           January 27, 2021
                 New York, New York


1. The amendment for Listing 103.03 makes clear that the S.S.A. would “apply the final rules . . . to
claims that are pending on or after the effective date. [FN3]” (emphasis added). At footnote 3, the S.S.A.
further specifies that “we will use these final rules on and after their effective date, in any case in which
we make a determination or decision. We expect the Federal courts will review our final decisions using
the rules that were in effect at the time we issued the decisions.”
2. The amendment to Listing 112.11 makes clear that “[w]hen the final rules become effective, we will
apply them to . . . claims that are pending on or after the effective date. [FN1].” (emphasis added). At
footnote 1, the S.S.A. specifies that “we will use these final rules on and after their effective date, in any
case in which we make a determination or decision. We expect the Federal courts will review our final
decisions using the rules that were in effect at the time we issued the decisions.”

                                                       2
